DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C.102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-13 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process. 
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 


— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
during a study session a learner reviews one or more cards from a set of cards that pertain to a subject material, each card including a fact and a question concerning the fact, wherein reviewing a card comprises displaying the fact and the question to the learner and receiving an answer to the question from the learner and wherein each card has an associated progress level, Initial Repetitions Until Due value and a Current Repetitions Until Due value; determining if there is one or more cards among the set of cards that is currently due; responsive to determining that one or more cards are due, selecting one of the one or more due cards; responsive to determining that no card is due either (1) selecting a card that is not yet due, or (2) selecting a new card; displaying the selected card to the learner; receiving a response by the learner to a question associated with the card; determining a new progress level for the selected card based on the accuracy of the response;  calculating a new Initial Repetitions Until Due value for the card based on the new progress level; setting a new Current Repetitions Until Due value to equal the new Initial Repetitions Until Due value; and decrementing by one the Current Repetitions Until Due value for each of the cards under review.

— 	Considering claim 13, the following claimed limitations recite an abstract idea: during a study session a learner reviews one or more cards from an ordered queue of cards that pertain to a subject material, the queue containing sequentially numbered positions from low to high, wherein each card includes a fact and a question concerning the fact, wherein reviewing a card comprises displaying the fact and the question to the learner and receiving an answer to the question from the learner, and wherein each card has an associated progress level, and an Initial Repetitions Until Due value; displaying the card in the lowest position in the queue to the learner; receiving a response by the learner to a question associated with the card; determining a new progress level for the card based on the accuracy of the response; calculating a new Initial Repetitions Until Due value for the card based on the new progress level; responsive to determining that there is a card in the position in the queue that corresponds to the Initial Repetitions Until Due value, increasing the position of the card in the position in the queue that corresponds to the Initial Repetitions Until Due value and all other cards in the queue with a higher position by one; and moving the card into the position in the queue that corresponds to the Initial Repetitions Until Due value.

Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior (e.g. teaching) or evaluation.  
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional element(s)—such as: such as a computer utilized to perform the recited functions with respect to (e.g. see claim 1): the initiating step (initiating a study session); the determining step (determining if there is one or more cards among the set of cards that is currently due); the selecting step (based on the outcome of the determination, selecting one of the one or more due cards; selecting a card that is not yet due; or selecting a new card); the displaying step (displaying the selected card to the learner); the receiving step (receiving a response by the learner); the determining step (determining a new progress level for the selected card); the calculating step (e.g. calculating a new Initial Repetitions Until Due value); the setting step (setting a new Current Repetitions Until Due value); the decrementing step (decrementing by one the Current Repetitions Until Due value), etc.
Similarly, with respect claim 13, a computer is utilized to perform the recited functions with respect to: the initiating step (initiating a study session); the displaying step (displaying the card in the lowest position in the queue to the learner); the receiving step (receiving a response by the learner); the determining step (determining a new progress level for the card); the calculating step (calculating a new Initial Repetitions Until Due value); the determining and incrementing steps (responsive to determining that there is a card in the position in the queue that corresponds to the Initial Repetitions Until Due value, increasing the position of the card in the position in the queue); and the moving step (moving the card into the position in the queue that corresponds to the Initial Repetitions Until Due value).
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more inputs/responses from the user(s); analyzing the received input(s)/response(s) according to one or more algorithms; generating one or more results/outputs, etc.). Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting that—according to the original disclosure—the current claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that involves one or more commercially available computing devises (e.g. a smartphone, a personal computer, a tablet computer, etc.); and wherein the computing device is (i) utilized as a standalone device to present educational materials to a user, or (ii) arranged to communicate with a server over a conventional communication network (e.g. the Internet), and thereby it presents—based on data gathered from the server—educational materials to the user, etc. (e.g. see the specification: [0032] to [0035], etc.).  

It is further worth to note that the utilization of the conventional computer and/or Internet technology to facilitate the presentation of educational materials according to one or more styles, including the use of electronic flashcards, etc., is already directed to   a well-understood, routine or conventional activity in the art (e.g. see US 2007/0190512; US 2006/0154225; US 2007/0269788; US 5,494,444, etc.).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-12). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 








Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 1-13 are rejected under 35 U.S.C.112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Each of claims 1 and 13 recites the limitation, “initiating a study session, wherein during a study session a learner reviews one or more cards from a set of cards” (emphasis added).
	However, it is unclear whether the second instance of the term “a study session” is referring to the “study session” initiated. Thus, the claims are ambiguous. Note that amending the term “during a study session” as -- during the study session-- rectifies the above ambiguity.      







Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claim 13 is rejected under 35 U.S.C.103 as being unpatentable over Beaty 2020/0302811 in view of Thayer 5,494,444. 
Regarding claim 13, Beaty teaches the following claimed limitations: a computer-implemented method for progress-based learning, comprising: initiating a study session, wherein during a study session a learner reviews one or more cards from an ordered queue of cards that pertain to a subject material ([0032]; 0066]: e.g. a system for  personalized learning; wherein the system is implemented to initiate a flashcard session with students, and thereby each student is presented with a deck of flashcards; and the deck of 
flashcards is based on learning standards related to a subject. In this case, the deck of cards already forms an ordered queue of cards), wherein each card includes a question concerning [a] fact, wherein reviewing a card comprises displaying the question to the learner and receiving an answer to the question from the learner, and wherein each card has an Initial Repetitions Until Due value; displaying a card to the learner; receiving a response by the learner to a question associated with the card (([0067] lines 1-7: [0068]; [0070 and [0071]: e.g. each flashcard contains at least one question related to a subject; and wherein each flashcard is associated with at least one slot of the plurality of slots based on whether that flashcard was presented to the student. In this case, the slots control the frequency at which flashcards are presented to the student; such as, flashcards not presented to the student are associated with a slot assigned 100%. This indicates that each card has an Initial Repetitions Until Due value. Accordingly, the system displays one of the flashcard to the student; and wherein the student reviews the question and provides an answer); determining a new progress level for the [student] based on the accuracy of the response; calculating a new Initial Repetitions Until Due value for the card based on the [student’s] progress level; responsive to determining that there is a card in the position in the queue that corresponds to the Initial Repetitions Until Due value, increasing the position of the card in the position in the queue that corresponds to the Initial Repetitions Until Due value and all other cards in the queue with a higher position by one; and moving the card into the position in the queue that corresponds to the Initial Repetitions Until Due value ([0071] to [0073]: e.g. the system evaluates the response that the student presented to the question on the flashcard, which indicates the student’s progress level; and based on the accuracy of the student’s response, the system associates the flashcard with the next slot; such as moving the flashcard, which was initially associated with the 100% slot, to the 75% slot if the student correctly answered the question on that flashcard, etc. Thus, the system (i) determines a new progress level based on the accuracy of the response; and also (ii) calculates a new Initial Repetitions Until Due value for the card based on the [student’s] progress level. In this case, as the flashcard above is moved to a new slot, the rest of the flashcards in the deck will have a new position; such as, each flashcard associated with the 100% slot will have at least one level higher than its previous position. Accordingly, the above indicates the process of increasing, responsive to determining that there is a card in the position in the queue that corresponds to the Initial Repetitions Until Due value, the position of the card in the position in the queue that corresponds to the Initial Repetitions Until Due value and all other cards in the queue with a higher position by one; and thereby moving the card into the position in the queue that corresponds to the Initial Repetitions Until Due value).
	Beaty does not explicitly describe that each card includes a fact besides the question. 
	However, the above is directed to the content of the information printed on the flashcard; and therefore, it does not have a patentable weight since it is directed to nonfunctional descriptive matter. 
	Nevertheless, Beaty already describes that “[e]ach flashcard also includes a question and answer among possibly many other fields ” ([0055] lines 8-9, emphasis added). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Beaty’s system; for example, by allowing the teacher to add additional textual and/or graphical information on each flashcard (e.g. information that informs the student about 
techniques to be used to correctly answer the question, and/or one or more concepts about the topic being tested, etc.), so that the student will have a better chance to accurately respond to the question.  
	Beatty also does not describe that the queue contains sequentially numbered positions from low to high; displaying the card in the lowest position in the queue to the learner; each card has an  associated progress level; and determining a new progress level for the card based on the accuracy of the response. 
	However, Thayer discloses a system that presents learning materials to a student using sequentially numbered flashcards, when the system displays 
the flashcard in the lowest position in the queue to the learner (col.6, lines 4-10; also see FIG 3: e.g. out of a total of 23—label “60”—flashcards in the sequence of cards, the system has already displayed the first flashcard with sequence number 1; and thereby proceeds to the next flashcard in the sequence, which is the flashcard with sequence number 2, see label “74”; also see col.15, lines 54-67); each card has an  associated progress level; and determining a new progress level for the card based on the accuracy of the response (col.6, lines 14-24 and also lines 51-65: e.g. each card has an associated progress level since each card is designated as “learned” or “unlearned”; and furthermore, the user operates one of the two buttons, “90” or “88”, based on whether he/she knows the answer [or correctly answer] to the cue—label “70”—presented on the flashcard. Accordingly, that flashcard will be 
updated from “unlearned” to “learned”—or vice versa—depending on the input that the user provides. This indicates the process of determining a new progress level for the card based on the accuracy of the response).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Beaty in view of Thayer; for example, by stacking the flashcards according to an alphabetical or numerical order, wherein each flashcard is contains a label that indicates the sequence position of the flashcard in the deck; and the system displays the flashcards according to a desired sequence; and wherein each flashcard is associated with an updatable indicia that indicates a level of the flashcard based on the student’s ability to correctly answer the question on that flashcard, etc., so that the student would have a chance to review the flashcards according to a desired sequence; and furthermore, the student would be able to easily recognize the progress that he/she is making with respect to his/her studies based on the information depicted on the flashcards. 
●   	The prior art does not teach or suggest the invention as currently claimed according to claim 1 (including the dependent claims 2-12). 
Regarding claim 1, Steinglass (US 2011/0123974) was considered, which teaches the use of flashcards to study concepts in the form of questions, including the process of adaptively rearranging the flashcards according to the priorities of the concepts to be studied ([0021] to [0024) and [0027-0030]). However, Steinglass does not suggest that each card involves (i) an associated progress level, (ii) an Initial Repetitions Until Due value, and (iii) Current Repetitions Until Due value; and furthermore, Steinglass does not teach or suggest the process of calculating, based on a new progress level determined for a selected card, a new Initial Repetitions Until Due value for the card; and setting a new Current Repetitions Until Due value to equal the new Initial Repetitions Until Due value. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715